Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JP 2007/277403 A).
Regarding Claims 1 and 4, Hiroshi discloses a coating agent comprising inorganic compound fine particle including photocatalyst particles such as tungsten oxide (para 0036), layered silicate including mica (para 0038), and solvent (para 0041). Hiroshi discloses the coating agent comprises 0.5-5% photocatalyst particles and 0.01-2 % mica (para 0044) resulting in a ratio of mica to photocatalyst particles of 0.002-4. No other solids are required so the content ratio of these two components based on solids would be 100%.
In light of the overlap between the ratio of inorganic particles to tungsten oxide particles claimed and that disclosed by Hiroshi, it would have been obvious to a person having ordinary skill in the art to use a coating agent that is both disclosed by Hiroshi and in encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding Claim 2, Hiroshi discloses all the limitations of the present invention according to Claim 1 above, including the use of mica (para 0038). According to the present specification, mica has alkalinity (See Specification, para 0034).
Regarding Claims 7-9, Hiroshi discloses all the limitations of the present invention according to Claim 1 above. Hiroshi further discloses the tungsten oxide has average particle size of 5-100 nm (0.005-0.1 micron) (para 0037) while the layered silica has average particle size of 100-250 nm (0.1-0.25 micron) (para 0039).
Although there is no explicit disclosure that the particle sizes are “volume median”, given that the ranges disclosed by Hiroshi overlap that claimed, the claimed ranges are considered met, absent evidence to the contrary.
Regarding Claim 10, Hiroshi discloses all the limitations of the present invention according to Claim 1 above. Hiroshi further discloses the solvent may be water (para 0041).
Regarding Claim 12, Hiroshi discloses all the limitations of the present invention according to Claim 1 above. Hiroshi further discloses using the coating agent to form a transparent layer directly on a base material (para 0020; 0045).
Regarding Claim 13, Hiroshi discloses all the limitations of the present invention according to Claim 12 above. Hiroshi further discloses the base material may be organic (para 0045).
Regarding Claim 14, Hiroshi discloses a coating agent applied to a base material (paras 0020; 0045), wherein the coating agent comprises inorganic compound fine particle including photocatalyst particles such as tungsten oxide (para 0036), layered silicate including mica (para 0038), and solvent (para 0041). Hiroshi discloses the coating agent comprises 0.5-5% photocatalyst particles and 0.01-2 % mica (para 0044) resulting in a ratio of mica to photocatalyst particles of 0.002-4. No other solids are required so the content ratio of these two components based on solids would be 100%.
In light of the overlap between the ratio of inorganic particles to tungsten oxide particles claimed and that disclosed by Hiroshi, it would have been obvious to a person having ordinary skill in the art to use a coating agent that is both disclosed by Hiroshi and in encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding Claim 15, Hiroshi discloses all the limitations of the present invention according to Claim 1 above. Hiroshi further discloses the tungsten oxide has average particle size of 5-100 nm (0.005-0.1 micron) (para 0037) while the layered silica has average particle size of 100-250 nm (0.1-0.25 micron) (para 0039).
Although there is no explicit disclosure that the particle sizes are “volume median”, given that the ranges disclosed by Hiroshi overlap that claimed, the claimed ranges are considered met, absent evidence to the contrary.

Regarding Claim 16, Hiroshi discloses all the limitations of the present invention according to Claim 1 above. Hiroshi discloses the amount of layered silicate is selected to control viscosity (para 0040), but does not explicitly disclose or limit the viscosity of the composition. While there is no disclosure in Hiroshi of viscosity as presently claimed, given that Hiroshi discloses composition identical to that presently claimed, including water solvent, titanium oxide particles and mica particles in sizes and amounts as presently claimed, it is clear that the composition would inherently possess viscosity identical to that presently claimed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claim 4 above, and further in view of Kunio et al. (JP 10323567).
Regarding Claim 5, Hiroshi discloses all the limitations of the present invention according to Claim 4 above. Hiroshi does not disclose the mica including an interlayer sodium ion.
Kunio discloses that mica with interlayer sodium ions is swellable and reactive with water (para 0008).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hiroshi to incorporate the teachings of Kunio and use mica with interlayer sodium ions as the mica particles. Doing so would increase reactivity with the water solvent.
Response to Arguments
In light of applicant’s amendments, the 35 USC 112(b) rejections of record are withdrawn.
In light of applicant’s amendments, the 35 USC 103 rejections of record are withdrawn. New grounds of rejection are set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETHANY M MILLER/Examiner, Art Unit 1787
    
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787